DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101


1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 14-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

3.	Claim 14 is rejected under 35 U.S.C. 101 because this claim recites: “One or more computer-readable medium comprising one or more instructions …”. The specification discloses in paragraphs:” [0256] In various embodiments, the operations discussed herein, e.g., with reference to figures herein, may be implemented as hardware (e.g., logic circuitry), software, firmware, or combinations thereof, which may be provided as a computer program product, e.g., including one or more tangible (e.g., non-transitory) machine-readable or computer-readable medium having stored thereon instructions (or software procedures) used to program a computer to perform a process discussed herein. The machine-readable medium may include a storage device such as those discussed with respect to figures herein. [0257] Additionally, such computer-readable media may be downloaded as a computer program product, wherein the program may be transferred from a remote computer (e.g., a server) to a requesting computer (e.g., a client) by way of data signals provided in a carrier wave or other propagation medium via a communication link (e.g., a bus, a modem, or a network connection)”. Thus, the medium is interpreted to include data signals provided in a carrier wave.  The computer-readable medium is directed toward non-statutory type computer-readable medium such as transitory signals and propagating waves.

4.	Applicant is advised to amend the respective claims to exclude such transitory embodiments by adding “non-transitory” to computer-readable medium …”, as “non-transitory computer-readable medium …”,  which would render the claims statutory.

5.	Dependent claims 15-20, as well, do not provide meaningful limitations to show a  non-transitory machine-readable medium .  Therefore, claims 14-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. 

8.	A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

9.	Claims 1-10, and 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 11164352

10.	The subject matter claimed in the instant application is fully disclosed in the referenced patent since the referenced patent and the instant application are claiming common subject matter, as shown in Table 1 below.

11.	Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

12.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Table 1
Instant Application, 17/476264
Patent, 11164352

Claim 1. An apparatus comprising:
a)  logic, at least a portion of which is in hardware, to cause rendering operations in a fovea region in accordance with a first brightness and/or contrast level and rendering operations in one or more regions surrounding the fovea region in accordance with a second brightness and/or contrast level, 
b) wherein the first brightness and/or contrast level is to be higher than the second brightness and/or contrast level, wherein the logic is to apply a proportional adjustment to pixel brightness based on a programmable factor and a distance from the fovea region, wherein the logic is to apply the proportional reduction to the pixel brightness during performance of the rendering operations.  (See paragraph 248)



Claim 2. The apparatus of claim 1, wherein the rendering operations in the one or more regions are to increasingly have a lower brightness and/or contrast level for regions farther away from the fovea region.  

Claim 3. The apparatus of claim 1, wherein the rendering operations in the one or more regions are to increasingly have a lower brightness and/or contrast level for regions farther away from the fovea region based on the programmable factor.  

Claim 4. The apparatus of claim 1, wherein the rendering operations in the fovea region are to be performed in Red-Green-Blue (RGB) color space.  

Claim 5. The apparatus of claim 1, wherein the rendering operations in the one or more regions are to be performed in Luminance-Bandwidth-Chrominance (YUV) color space.

Claim 6. The apparatus of claim 5, wherein precision of a Y component of the YUV color space is to be reduced outside of the fovea region.  

Claim 7. The apparatus of claim 1, wherein Automatic Contrast Enhancement (ACE) is to be applied differently for pixels in the fovea region versus pixels in the one or more regions.  

Claim 8. The apparatus of claim 1, wherein a processor, having one or more processor cores, is to comprise the logic.  


Claim 9. The apparatus of claim 8, wherein the processor is to comprise a Graphics Processing Unit (GPU) having one or more graphics processing cores.  

Claim 10. The apparatus of claim 1, wherein one or more of: a processor, the logic, and memory are on a single integrated circuit die.  

Claim 14. One or more computer-readable medium comprising one or more instructions that when executed on at least one processor configure the at least one processor to perform one or more operations to: 

a)  cause rendering operations, at logic, in a fovea region in accordance with a first brightness and/or contrast level and rendering operations in one or more regions surrounding the fovea region in accordance with a second brightness and/or contrast level, 

b) wherein the first brightness and/or contrast level is to be higher than the second brightness and/or contrast level, wherein the logic is to apply a proportional Preliminary adjustment to pixel brightness based on a programmable factor and a distance from the fovea region, wherein the logic is to apply the proportional reduction to the pixel brightness during performance of the rendering operations.  




Claim 15. The one or more computer-readable medium of claim 14, further comprising one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause the rendering operations in the one or more regions to increasingly have a lower brightness and/or contrast level for regions farther away from the fovea region.  

Claim 16. The one or more computer-readable medium of claim 14, further comprising one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause the rendering operations in the one or more regions to increasingly have a lower brightness and/or contrast level for regions farther away from the fovea region based on the programmable factor.  

Claim 17. The one or more computer-readable medium of claim 14, further comprising one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause the rendering operations in the fovea region are to be performed in Red-Green-Blue (RGB) color space.  

Claim 18. The one or more computer-readable medium of claim 14, further comprising one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause the rendering operations in the one or more regions to be performed in Luminance-Bandwidth-Chrominance (YUV) color space.  

Claim 19. The one or more computer-readable medium of claim 18, further comprising one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause precision of a Y component of the YUV color space is to be reduced outside of the fovea region.  

Claim 20. The one or more computer-readable medium of claim 14, further comprising one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause Automatic Contrast Enhancement (ACE) to be applied differently for pixels in the fovea region versus pixels in the one or more regions.  

 Claim 1. An apparatus comprising: 
a)  logic, at least a portion of which is in hardware, to cause rendering operations in a fovea region in accordance with a first contrast level and rendering operations in one or more regions surrounding the fovea region in accordance with a second contrast level, 

b) wherein the first contrast level is to be higher than the second contrast level, wherein the logic is to apply a proportional reduction to pixel brightness based on both a programmable factor and a distance from the fovea region, wherein the programmable factor is to be applied to a luma component of Luminance-Bandwidth- Chrominance (YUV) components after transformation of Red-Green-Blue (RGB) components to the YUV components for displayable render targets.  

Claim 2. The apparatus of claim 1, wherein the rendering operations in the one or more regions are to increasingly have a lower brightness and/or contrast level for regions farther away from the fovea region.  

Claim 3. The apparatus of claim 1, wherein the rendering operations in the one or more regions are to increasingly have a lower brightness and/or contrast level for regions farther away from the fovea region based on a programmable factor.  
Claim 4. The apparatus of claim 1, wherein rendering operations in the fovea region are to be performed in Red-Green-Blue (RGB) color space.  

Claim 5. The apparatus of claim 1, wherein rendering operations in the one or more regions are to be performed in Luminance-Bandwidth-Chrominance (YUV) color space.  

Claim 6. The apparatus of claim 5, wherein precision of a Y component of the YUV color space is to be reduced outside of the fovea region.  

Claim 7. The apparatus of claim 1, wherein Automatic Contrast Enhancement (ACE) is to be applied differently for pixels in the fovea region versus pixels in the one or more regions.  
Claim 8. The apparatus of claim 1, wherein a processor, having one or more processor cores, is to comprise the logic.  

Claim 9. The apparatus of claim 8, wherein the processor is to comprise a Graphics Processing Unit (GPU) having one or more graphics processing cores.  

Claim 10. The apparatus of claim 1, wherein one or more of: a processor, the logic, and memory are on a single integrated circuit die.  

Claim 1. An apparatus comprising:



a)  logic, at least a portion of which is in hardware, to cause rendering operations in a fovea region in accordance with a first contrast level and rendering operations in one or more regions surrounding the fovea region in accordance with a second contrast level, 

b) wherein the first contrast level is to be higher than the second contrast level, wherein the logic is to apply a proportional reduction to pixel brightness based on both a programmable factor and a distance from the fovea region, wherein the programmable factor is to be applied to a luma component of Luminance-Bandwidth- Chrominance (YUV) components after transformation of Red-Green-Blue (RGB) components to the YUV components for displayable render targets.  

Claim 2. The apparatus of claim 1, wherein the rendering operations in the one or more regions are to increasingly have a lower brightness and/or contrast level for regions farther away from the fovea region.  






Claim 3. The apparatus of claim 1, wherein the rendering operations in the one or more regions are to increasingly have a lower brightness and/or contrast level for regions farther away from the fovea region based on a programmable factor.  






Claim 4. The apparatus of claim 1, wherein rendering operations in the fovea region are to be performed in Red-Green-Blue (RGB) color space.  







Claim 5. The apparatus of claim 1, wherein rendering operations in the one or more regions are to be performed in Luminance-Bandwidth-Chrominance (YUV) color space.  






Claim 6. The apparatus of claim 5, wherein precision of a Y component of the YUV color space is to be reduced outside of the fovea region.  






Claim 7. The apparatus of claim 1, wherein Automatic Contrast Enhancement (ACE) is to be applied differently for pixels in the fovea region versus pixels in the one or more regions.  








13.	Regarding claims 1-10, and 14-20 of the instant application, 17/476264, the first row of Table 1 above shows that these claims map the claims 1-10, and 1-7 from the Patent 11164352 where the bold lower case lettered sections correspond across the columns of the table to the corresponding features between the instant applications and referenced patent. It is obvious that the above grouping of claim elements supports a nonstatutory obviousness-type double patenting rejection as the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) as the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).

Allowable Subject Matter

14.	 No prior art has been found to reject the claims as presented. Therefore, claims 1-13 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) is timely filed.

15.	 No prior art has been found to reject the claims as presented. Therefore, claims 14-20 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) is timely filed and if the rejection under rejected under 35 U.S.C. 101 is overcome.

 
 
 Conclusion 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
 /ABDERRAHIM MEROUAN/ Primary Examiner, Art Unit 2619